Per curiam.
Collins pled guilty in the United States District Court for the Middle District of Georgia, Macon Division to the charges of failing to file a federal income tax return and of conspiracy to evade income taxes all in violation of Title 26, U. S. Code §§ 7203 and 7201, one being a felony and the other a misdemeanor.
The State Disciplinary Board recommended that Collins’ motion to voluntarily surrender his membership in the State Bar of Georgia, to withdraw voluntarily from the practice of law in this state, and that his name be stricken from the rolls of those authorized to practice law in the State be granted.
It is noted that the action in this case is equivalent to disbarment and subject to such rules as may pertain thereto.
*69Decided January 31, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Lawrence C. Collins, for appellee.
Recommendation is approved.

All the Justices concur.